AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Western District
                                                       __________ Districtofof
                                                                             Missouri
                                                                               __________

              In the Matter of the Search of                           )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)                  )          Case No. 19-SW-00143-JTM
  121 E. Hunt Avenue, Apartment #303, Warrensburg,                     )
    Missouri, more fully described in Attachment A                     )
                                                                       )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 121 E. Hunt Avenue, Apartment #303, Warrensburg, Missouri, more fully described in Attachment A


located in the              Western               District of              Missouri            , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B (Items to be seized), attached hereto and incorporated by reference, which is contraband,
 instrumentalities, and evidence concerning Conspiracy to Wire Fraud, Wire Fraud, and Aggravated Identity Theft, in
 violation of 18 U.S.C. §§ 1343, 1349, and 1028A(a)(1).
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔
               ’ evidence of a crime;
               ✔
               ’ contraband, fruits of crime, or other items illegally possessed;
                 ✔
                 ’ property designed for use, intended for use, or used in committing a crime;
                 ’ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                         Offense Description
        18 U.S.C. § 1343                           Wire Fraud
        18 U.S.C. § 1349                           Conspiracy to Commit Wire Fraud
        18 U.S.C. § 1028A(a)(1)                    Aggravated Identity Theft

          The application is based on these facts:
        See attched Affidavit in Support of Search Warrant and Attachment A (Place to be Searched) and Attachment B
        (Items to be Seized).

          ✔
          ’ Continued on the attached sheet.
           ’ Delayed notice of       days (give exact ending date if more than 30 days:                                ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                              Applicant’s signature

                                                                                      Brent Yoshikawa, Special Agent (HSI)
                                                                                              Printed name and title

Sworn to before me and signed in my presence.

Date:            05/03/2019
                                                                                                Judge’s signature

City and state: Kansas City, MO                                                 Hon. John T. Maughmer U.S. Magistrate Judge
                                                                                              Printed name and title
                       Case 4:19-sw-00143-JTM Document 1 Filed 05/03/19 Page 1 of 1
